Exhibit 10.4

 

Award Number:                                                        
Grantee Name:                                                        


FORM OF KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
INTERNATIONAL RESTRICTED STOCK UNIT AWARD AGREEMENT


          THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is
made and entered into as of _______________, 200__ (the “Date of Grant”), by and
between Kinetic Concepts, Inc., a Texas corporation (the “Company”), and
[_________________________] (the “Grantee”).  Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2004 Equity Plan
(the “Plan”).  Where the context permits, references to the Company or any of
its Subsidiaries or affiliates shall include the successors to the foregoing.


          Pursuant to the Plan, the Administrator has determined that the
Grantee is to be granted Restricted Stock Units, subject to the terms and
conditions set forth in the Plan and herein, and hereby grants such Restricted
Stock Units.  Each Restricted Stock Unit represents a hypothetical Common Share
and will, at all times as the Award Agreement is in effect, be equal in value to
one Common Share.


          1.     Grant of Restricted Stock Units.  The Company hereby grants to
the Grantee [_______] Restricted Stock Units (the "Award") on the terms and
conditions set forth in the Award Agreement and as otherwise provided in the
Plan.


          2.     Terms and Conditions of Award.  The Award shall be subject to
the following terms, conditions and restrictions:


                  (a)     Vesting.  The Restricted Stock Units shall vest at
such time or times,
                           and/or upon the occurrence of such events as are set
forth in Appendix A
                           hereto. 1


                  (b)     Nontransferability.  Restricted Stock Units and any
interest therein, may
                            not be sold, transferred, pledged, hypothecated,
assigned or otherwise
                            encumbered or disposed of, except by will or the
laws of descent and
                            distribution, to the extent applicable.  Any attempt
to dispose of any
                            Restricted Stock Units in contravention of any such
restrictions shall be
                            null and void and without effect.





________________________
1  Pursuant to the terms of the Plan, a registered Stock Unit cannot vest
earlier than three years following the Date of Grant, provided that if vesting
is conditioned on satisfying performance goals, the Restricted Stock Unit can
vest earlier than three years following the Date of rant, but not earlier than
one year following the Date of Grant.


 

                  (c)     Rights as a Shareholder.  Restricted Stock Units
represent only
                            hypothetical shares; therefore, the Grantee is not
entitled to any of the
                            rights or benefits generally accorded to
stockholders with respect
                            thereto, except upon vesting, to the extent provided
in Paragraph 2(d).


                  (d)     Benefit Upon Vesting.  Upon the vesting of a
Restricted Stock Unit, the
                            Grantee shall be entitled to receive, within 30 days
of the date on which
                            such Restricted Stock Unit vests, an amount in cash,
Shares or a
                            combination of the foregoing, as determined by the
Administrator in its
                            sole discretion equal, per Restricted Stock Unit, to
the sum of (1) the
                            Fair Market Value of a Share on the date on which
such Restricted
                            Stock Unit vests and (2) the aggregate amount of
cash dividends paid
                            with respect to a Share during the period commencing
on the Date of
                            Grant and terminating on the date on which such unit
vests.


                  (e)     Effect of Conduct Constituting Cause; Termination of
Employment or
                           Service; or Change in Control.


                            (i)     If at any time (whether before or after
termination of employment
                                    or service) the Administrator determines
that the Grantee has
                                    engaged in conduct that would constitute
Cause for termination,
                                    consistent with local law and regulations,
the Administrator may
                                    provide for the immediate forfeiture of the
Award (including any
                                    securities, cash or other property issued
upon settlement of the
                                    Award), whether or not the Restricted Stock
Units have vested,
                                    consistent with local law and regulations. 
Any such determination
                                    by the Administrator shall be final,
conclusive and binding on all
                                    persons.


                          (ii)     If the Grantee’s active employment with or
service to the Company
                                    and any Subsidiary or affiliate terminates
for any reason, then the
                                    Grantee shall immediately forfeit any rights
to the Restricted Stock
                                    Units that have not vested as of the date of
termination, if any, the
                                    Grantee shall have no further rights
theretoand such Restricted
                                    Stock Units shall immediately terminate;
provided that if a
                                    Subsidiary or affiliate ceases to be a
Subsidiary or affiliate of the
                                    Company, then, as of such date of cessation,
the Grantee's
                                    employment with or service to the Subsidiary
or affiliate shall be
                                    deemed to have terminated; and further
provided that if Grantee
                                    transfers from the Company to its Subsidiary
or affiliate or from
                                    one of the Company’s Subsidiaries or
affiliates to another, such
                                    transfer shall not constitute a termination
of employment for
                                    purposes of the vesting of the Award, unless
otherwise determined
                                    by the Administrator.

                         (iii)     Upon the occurrence of a Change in Control,
all unvested
                                    Restricted Stock Units shall immediately
vest, unless the Award is
                                    either assumed or an equitable substitution
is made therefor.  In
                                    addition, if the Grantee’s employment with
or service to the
                                    Company and any Subsidiary thereof is
terminated other than for
                                    Cause within 24 months following a Change in
Control, all
                                    outstanding unvested Restricted Stock Units
shall immediately
                                    vest.


                  (f)     Taxes In Connection With the Grant or Vesting of the
Award.


                           (i)     Pursuant to Section 14 of the Plan, the
Company (or Subsidiary or
                                    affiliate, as the case may be) has the right
to require the Grantee to
                                    remit to the Company (or Subsidiary or
affiliate, as the case may
                                    be) in cash an amount sufficient to satisfy
Grantee’s income tax,
                                    social insurance, payroll tax, payment on
account or other tax
                                    related withholding (“Tax-Related Items”)
related to the Award.
                                    Regardless of any action the Company (or
Subsidiary or affiliate)
                                    takes with respect to any or all Tax-Related
Items, the Grantee has
                                    the ultimate liability for all Tax-Related
Items legally due by the
                                    Grantee and remains responsible for payment
of same.  The
                                    Company or Subsidiary (or affiliate): (1)
makes no representations
                                    or undertakings regarding the treatment of
any Tax-Related Items
                                    in connection with any aspect of the Award,
including the grant
                                    and vesting of the Restricted Stock Unit,
and the subsequent sale of
                                    Shares acquired pursuant to the Award and
the receipt of any
                                    dividends or dividend equivalents; and (2)
does not commit to
                                    structure the terms of the grant or any
aspect of the Award to
                                    reduce or eliminate the Grantee’s liability
for Tax-Related Items.


                          (ii)     In the event that the Company or Subsidiary
(or affiliate) is
                                    required to withhold any Tax-Related Item as
a result of the grant
                                    or vesting of the Restricted Stock Units, or
subsequent sale of
                                    Shares or receipt of dividends or dividend
equivalents, the Grantee
                                    shall pay or make adequate arrangements
satisfactory to the
                                    Company and/or the Subsidiary (or affiliate)
to satisfy all
                                    withholding and payment on account
obligations of the Company
                                    and/or the Subsidiary (or affiliate).  With
the approval of the
                                    Administrator and if permissible under local
law, the Grantee may
                                    elect to have the Company withhold from
delivery Shares or
                                    deliver Shares, in each case, having a value
equal to the aggregate
                                    required minimum Tax-Related Items
withholding to be collected
                                    by the Company or any Subsidiary or
affiliate thereof.  Such
                                    Shares shall be valued at their Fair Market
Value on the date on
                                    which the amount of tax to be withheld is
determined.  The
                                    Grantee agrees to allow the Company and/or
the Subsidiary (or
                                    affiliate) to withhold all applicable
Tax-Related Items legally
                                    payable by the Grantee from the Grantee’s
wages or other cash
                                    compensation paid to the Grantee by the
Company and/or the
                                    Subsidiary (or affiliate) or from the
proceeds of the sale of the
                                    Shares.  Alternatively, or in addition, with
the approval of the
                                    Administrator and if permissible under local
law, to the extent that
                                    Grantee is not able to otherwise pay the
Tax-Related Items
                                    withholding, the Grantee agrees that, the
Company may sell or
                                    arrange for the sale of Shares that the
Grantee acquires to meet the
                                    withholding obligation for Tax-Related
Items; and/or withhold
                                    Shares, provided that the Company withholds
only the amount of
                                    Shares necessary to satisfy the minimum
withholding amount.
                                    Finally, the Grantee shall pay to the
Company or the Subsidiary (or
                                    affiliate) any amount of Tax-Related Items
that the Company or
                                    the Subsidiary (or affiliate) may be
required to withhold as a result
                                    of the Grantee’s participation in the Plan
or the Grantee’s Award
                                    that cannot be satisfied by the means
previously described.  The
                                    Company may refuse to deliver the Shares if
the Grantee fails to
                                    comply with the Grantee’s obligations in
connection with the Tax
                                    Related Items as described in this
paragraph.


          3.     Adjustments.  The Award and all rights and obligations under
the Award Agreement are subject to Section 5 of the Plan.


          4.     Notice.  Whenever any notice is required or permitted
hereunder, such notice shall be in writing and shall be given by personal
delivery, facsimile, first class mail, certified or registered with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date that it is personally
delivered or, whether actually received or not, on the fifth business day after
depositing in the post or 24 hours after transmission by facsimile to the
respective parties named below.


                      If to the Company:           Kinetic Concepts, Inc.
                                                               Attn.:  Chief
Financial Officer
                                                               8023 Vantage
Drive
                                                               San Antonio, TX 
78230
                                                               U.S.A.
                                                               Phone:  1-(210)
255-6456
                                                               Fax:  1-(210)
255-6125


                      If to the Grantee:              [Name of Grantee]
                                                               [Address]
                                                               ______________________
                                                               Facsimile:
_____________


                  Either party may change such party’s address for notices by
duly giving notice pursuant hereto.


          5.     Compliance with Laws.


                  (a)     Shares (to the extent payable hereunder) shall not be
issued pursuant to
                            the Award granted hereunder unless the issuance and
delivery of such
                            Shares pursuant thereto shall comply with all
relevant provisions of law,
                            including, without limitation, the U.S. Securities
Act of 1933, as
                            amended, the U.S. Exchange Act and the requirements
of any stock
                            exchange upon which the Shares may then be listed,
and any applicable
                            local laws, and shall be further subject to the
approval of counsel for the
                            Company with respect to such compliance.  The
Company shall be
                            under no obligation to effect the registration
pursuant to the U.S.
                            Securities Act of 1933, as amended, of any interests
in the Plan or any
                            Shares to be issued hereunder or to effect similar
compliance under any
                            state laws.


                  (b)     All certificates for Shares delivered under the Plan
(to the extent
                            applicable) shall be subject to such stock-transfer
orders and other
                            restrictions as the Administrator may deem advisable
under the rules,
                            regulations, and other requirements of the U.S.
Securities and Exchange
                            Commission, any stock exchange upon which the Shares
may then be
                            listed, and any applicable federal, state or local
securities law, and the
                            Administrator may cause a legend or legends to be
placed on any such
                            certificates to make appropriate reference to such
restrictions.  The
                            Administrator may require, as a condition of the
issuance and delivery
                            of certificates evidencing Shares pursuant to the
terms hereof, that the
                            recipient of such Shares make such agreements and
representations as
                            the Administrator, in its sole discretion, deems
necessary or desirable.


          6.     Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Shares underlying the Award by any
holder thereof in violation of the provisions of the Award Agreement, the Plan
or the Articles of Incorporation or the Bylaws of the Company, will be valid,
and the Company will not transfer any such Shares on its books nor will any such
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


          7.     Nature of Award.


                  (a)     The Plan is established voluntarily by the Company, it
is discretionary
                            in nature and it may be modified, amended, suspended
or terminated by
                            the Company at any time, unless otherwise provided
in the Plan and this
                            Award Agreement;


                  (a)     The grant of the Award is voluntary and occasional and
does not create
                            any contractual or other right to receive future
grants of Restricted
                            Stock Units, or benefits in lieu of Restricted Stock
Units, even if
                            Restricted Stock Units have been granted repeatedly
in the past;


                  (c)     All decisions with respect to future grants of
Restricted Stock Units, if
                            any, will be at the sole discretion of the Company;


                  (d)     Participation in the Plan is voluntary;


                  (e)     The Award is an extraordinary item that does not
constitute
                            compensation of any kind for services of any kind
rendered to the
                            Company or the Subsidiary (or affiliate), and which
is outside the scope
                            of the Grantee’s employment contract, if any;


                  (f)     The Award is not a part of normal or expected
compensation or salary
                           for any purposes, including, but not limited to,
calculating any
                           severance, resignation, termination, redundancy, end
of service
                           payments, bonuses, long-service awards, pension or
retirement benefits
                           or similar payments;


                  (g)     In consideration of the grant of the Award, no claim
or entitlement to
                            compensation or damages shall arise from termination
of the Award or
                            diminution in value of the Award resulting from
termination of the
                            Grantee’s active employment by the Company or the
Subsidiary (or
                            affiliate) (for any reason whatsoever and whether or
not in breach of
                            local labor laws) and the Grantee shall release the
Company and the
                            Subsidiary (or affiliate) from any such claim that
may arise; if,
                            notwithstanding the foregoing, any such claim is
found by a court of
                            competent jurisdiction to have arisen, then, by
signing this Award
                            Agreement, the Grantee shall be deemed irrevocably
to have waived the
                            Grantee’s entitlement to pursue such claim; and


                  (h)     Notwithstanding any terms or conditions of the Plan to
the contrary, in
                            the event of involuntary termination of the
Grantee’s employment
                            (whether or not in breach of local labor laws), the
Grantee’s right to
                            receive the Award and vest in Restricted Stock Units
under the Plan, if
                            any, will terminate effective as of the date that
the Grantee is no longer
                            actively employed and will not be extended by any
notice period
                            mandated under local law (e.g., active employment
would not include a
                            period of “garden leave” or similar period pursuant
to local law);
                            furthermore, in the event of involuntary termination
of employment
                            (whether or not in breach of local labor laws), the
Grantee’s right to vest
                            in Restricted Stock Unit after termination of
employment, if any, will be
                            measured by the date of termination of the Grantee’s
active employment
                            and will not be extended by any notice period
mandated under local
                            law.


          8.     Data Privacy:  The Grantee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document by and among, as
applicable, the Company and the Subsidiary and affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.

The Grantee hereby understands that the Company and the Subsidiary (or
affiliates) hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  The Grantee hereby understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country.  The Grantee hereby understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired upon vesting of the Award.  The Grantee hereby understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee hereby understands
that the Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee’s local human resources representative.  The
Grantee hereby understands, however, that refusing or withdrawing the Grantee’s
consent may affect the Grantee’s ability to participate in the Plan.  For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee hereby understands that the Grantee may
contact the appropriate human resources representative responsible for Grantee’s
country at the local or regional level.


          9.     Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of the Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


         10.     Governing Law.  The Award Agreement shall be governed by and
construed according to the laws of the State of Texas without regard to its
principles of conflict of laws.  For purposes of litigating any dispute that
arises under this Award or Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Texas, agree that such litigation
shall be conducted in the courts of San Antonio, Texas, or the federal courts
for the United States for the Western District of Texas, and no other courts,
where this Award grant is made and/or performed.


         11.     Incorporation of the Plan.  The Plan, as it exists on the date
of the Award Agreement and as amended from time to time, is hereby incorporated
by reference and made a part hereof, and the Award and the Award Agreement shall
be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Award Agreement and the provisions of the
Plan, the terms of the Plan shall control, except as expressly stated
otherwise.  The term “Section” generally refers to provisions within the Plan
(except where denoted otherwise); provided, however, the term “Paragraph” shall
refer to a provision of the Award Agreement.


         12.     Amendments.  The Award Agreement may be amended or modified at
any time, but only by an instrument in writing signed by each of the parties
hereto.


         13.     Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Award, the Award Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.


         14.     Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Award
Agreement.   The Administrator shall have the exclusive discretion to determine
where the Grantee is no longer actively employed for purposes of the Award.  The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.


         15.     Binding Effect.  The Award Agreement shall apply to and bind
the Grantee and the Company and their respective permitted assignees or
transferees, heirs, legatees, executors, administrators and legal successors.


         16.     Tax Representation.  The Grantee has reviewed with his or her
own tax advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by the Award Agreement.  The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents.  The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.


         17.     Language.  If the Grantee has received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.


         18.     Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Award granted under and
participation in the Plan or future awards that may be granted under the Plan by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


         19.     Acceptance.  The Grantee hereby acknowledges receipt of a copy
of the Plan and the Award Agreement.  Grantee has read and understands the terms
and provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and the Award Agreement.


         20.     Severability.  The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.



Special Notice for Canadian Grantees:  You understand and agree that by
accepting this Award, the benefit you will receive upon the vesting of the
Restricted Stock Unit will be settled in Shares only, and not in cash, not
withstanding the terms of paragraph 2(d) above.

 

Special Notice for Italian Grantees:  You understand and agree that by accepting
this Award, the benefit you will receive upon the vesting of the Restricted
Stock Unit will be settled in cash only, and not in Shares, notwithstanding the
terms of paragraph 2(d) above.

 

[SIGNATURE PAGE FOLLOWS]

 


 

          IN WITNESS WHEREOF, the parties hereto have executed and delivered the
Award Agreement on the day and year first above written.



                                                                KINETIC
CONCEPTS, INC.

 

                                                                By: 
                                                                     
                                                                Name: 
                                                                
                                                                Title: 
                                                                  

                                                                GRANTEE


                                                                Signature: 
                                                            
                                                                Name: 
                                                                  
                                                                Address: 
                                                              
                                                                                
                                                              
                                                                Telephone No.: 
                                                    
                                                                Social Security
No.:                                              




 

 

Number of                                   

Date of Grant                          

Restricted StockUnits                          

 

 

                                                          

                                                                

 


 

APPENDIX A


[This Appendix sets forth the procedure for determining whether and when the
Restrictions on the Award will lapse.  The Restrictions on the Award will lapse
according to the following schedule, subject to acceleration as described
below:]

 

Lapse Date,

Portion of Award with respect to which

Anniversary of Grant Date

                    Restricted Lapse                   

2010

1/3

2011

1/3

2012

1/3

 

Performance Based Acceleration

 

[Acceleration of lapsing is based on the Company’s performance against the prior
fiscal year’s Consolidated Financial Metric (“CFM”) for the Company, which will
be calculated by the Compensation Committee in accordance with the Company’s
Annual Incentive Bonus Guidelines (the “AIB”).  For each 25% increase in the CFM
over the prior fiscal year’s CFM, lapsing of Restrictions will be accelerated by
1 year for the entire Award, as follows:

 

% Improvement

First Lapse Date,

Second Lapse Date

Third Lapse Date

over prior year's CFM

Anniv. of Grant Date

Anniv. of Grant Date

Anniv. of Grant Date

25%

2009

2010

2011

50%

2008

2009

2010

75%

2007

2008

2009

 

The Compensation Committee will determine the Company’s CFM performance against
the prior fiscal year’s CFM on a quarterly basis at the next regularly scheduled
Board meeting following the end of each fiscal quarter.  The CFM will be
calculated in the same manner as under the AIB, with such adjustments for
special and non-recurring items as the Compensation Committee deems
appropriate.  The quarterly CFM measurement will be made based on performance
over the last twelve months ending with the coinciding fiscal quarter.  If a CFM
target is achieved after the date to which lapsing would be accelerated, then
the Restrictions on the corresponding portion of the Award will lapse on the
date that the Compensation Committee makes the determination that the CFM target
has been achieved.]


[Acceleration of lapsing will be based on the following performance criteria, as
determined by the Compensation Committee of the Board of Directors.  Restricted
Stock Units may be subject to complete forfeiture and vesting may ensue after
employee's services cease.]

 